Citation Nr: 1729700	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 

INTRODUCTION

The Veteran served in the United States Army from October 2001 to March 2002 and October 2004 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran provided testimony at a hearing before the undersigned Veteran's Law Judge in March 2013 and a transcript of that hearing has been associated with the claims file.

This case was previously before the Board in January 2015 and the Board found that the Veteran had submitted new and material evidence regarding this claim and accordingly his claim for service connection for a low back disorder was reopened.  Subsequently, the claim was remanded for additional development to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDING OF FACT

A low back disorder, to include pars defects and degenerative disc disease (DDD), is related to the Veteran's active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disorder, to include pars defects and DDD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C.A. §§ 5103, 5103A.

II.  The Claim 

The Veteran is seeking service connection for a low back disorder.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  The United States Court of Appeals for the Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.  (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the Veteran is currently diagnosed with bilateral pars defects at L4 with grade 2 anterolisthesis of L4 on L5 and moderate degenerative disc disease at L4-L5.  See June 2015 VA examination.  

As to the in-service incurrence, the Veteran reported that he hurt his back while he was deployed to Iraq.  The Veteran has stated that his foot got caught on the steps of a truck when he was dismounting the vehicle and he fell backwards.  He felt pain in his lower back and eventually saw his friend who was a medic.  The medic gave him some muscle relaxants and the Veteran used ice and heat to manage this condition.  See BVA Hearing transcript March 27, 2013.  Moreover, this event was confirmed by the Veteran's Command Sergeant Major (CSM) J.H. who witnessed the fall.  CSM J.H. stated that she saw the Veteran lose his balance and fall from the truck.  The Veteran then immediately told her that he had thought he pulled a muscle in his back and thereafter went to apply heat and ice to the affected area.  CSM J.H. also added that she observed him experiencing difficulty standing, lifting, and running throughout the remainder of the deployment.  See Buddy Statement CSM J.H., dated August 23, 2012.  The Board finds these statements to be competent and credible because the Veteran and CSM J.H. are able to report on the observable symptoms that the Veteran has dealt with in Iraq and following his active service.  See Davidson, supra; Jandreau, supra.  

The Board also finds these statements to be highly probative in relation to the origin of the Veteran's present disability.  These statements demonstrate that the Veteran suffered an injury while on active duty and as a result of that incident he has dealt with ongoing lower back issues ever since.  In addition, the Board notes that the Veteran has consistently and credibly reported his injury throughout the pendency of the appeal and these lay statements are supported by the medical evidence contained in the record.  Thus, the Board is able to place significant weight on these statements.  

In addition, the Veteran's service treatment records show that the Veteran reported that he had low back pain before he separated from the service.  During the de-mobilization process following his tour of duty in Iraq, the Veteran filled out a Post-Deployment Health Assessment and indicated that he had back pain.  See February 12, 2005 Post-Deployment Health Assessment.  Subsequently, when the Veteran was being medically separated from the military he reported that he had mild chronic low back to the Medical Evaluation Board.  See Medical Evaluation Board-Psychiatry Consult November 26, 2008.  

Turning to the additional medical evidence in this case, the record reflects that the Veteran has sought treatment from a chiropractor starting in 2008 and the Veteran reported to the chiropractor he has had trouble with his low back since July 2005.  See NovaCare Rehabilitation note March 23, 2011.  The record also demonstrates that the Veteran receives care at VA and he reports chronic low back pain and sometimes he has to take Hydrocodone to manage the condition.  

In addition to these treatment notes, the record reflects that the Veteran is treated by a neurosurgeon, Dr. W. at VA, who believes that the Veteran's current disability is related to service.  On March 28, 2012, Dr. Wolter stated that the Veteran's chief complaint is left-sided low back pain and left leg pain with numbness.  The doctor reported that the Veteran states that these problems began when he stepped off a truck and felt a sharp pain in his lower back.  The doctor continued by stating that the Veteran was not exposed to any explosions or severe traumas but he has had problems ever since and never had any problems before his military service.  The doctor then stated that after he examined the Veteran it appeared that he is in acute distress and he does have some lumbar paraspinal muscle spasm and tenderness.  Moreover, the doctor reviewed x-rays of the Veteran's lumbar spine and a recent MRI which showed a defect of the pars interarticularis bilaterally at L4 with a grade 1 bordering on grade 2 spondylolisthesis of L4 and L5.  The doctor additionally reported that the Veteran had been performing stretching exercises, received physical therapy, used a lumbar corset, and took muscle relaxers and pain medication to manage his symptoms.  Following the examination of the Veteran and a review of the diagnostic testing, the doctor opined that he thought some of the patients symptoms sounded like they could be due to the lumbarspondylolysis-spondylolisthesis.  The doctor added that the patient, fortunately at this point, is neurologically intact and the first 2 issues are the etiology of this.  He further stated that it sounded like the patient's symptoms began sometime during his military service and although there is no precipitating event, such as an improvised explosive device (IED) explosion, it would be his opinion that due to the time course this likely began sometime during his military service and is service connected.  See VA Progress note dated March 28, 2012

Another VA Progress note from Dr. W. dated March 4, 2013, notes that he spoke to the Veteran today over the phone, and that the Veteran stated that he wore his brace, took ibuprofen in the day and hydrocodone at night.  Dr. W. again noted that the Veteran had a fracture of L5 (spondylolysis) causing a slippage of L5 on S1 (spondylolisthesis), and concluded by saying that this likely stems from military service.  

Lastly, Dr. W. included a VA Progress note from July 7, 2015.  The doctor stated that he wanted to clarify some points and took issue with others regarding the VA examination that the Veteran received on May 13, 2015.  Dr. W. stated that he first met the patient on March 28, 2012, at which time he related a history of having back pain during his deployment in 2004-2005 and remembers particularly stepping off a truck.  The doctor continued by stating in his narrative that although there is no clear history of exposure to explosives, military service men tend to perform very hard physical labor and are a stoic bunch of men.  The first x-rays we have in the VA system are from 2010, at which time the pars defect at L4 is noted with a grade I spondylolisthesis of L4 on L5.  The patient has struggled with problems since then.  In addition, an x-ray ordered by the C&P nurse on May 13, 2015 shows worsening slippage/spondylolisthesis of L4 on L5 compared with his most recent scan of January 29, 2014.  The doctor added that there are a couple of points that need correction. A defect of the pars interarticularis can be congenital but is usually at the L5 level not L4.  Furthermore, even congenital cases are thought to be due to fatigue fractures and not truly congenital.  The progressive slippage means that this is unstable.  The correct neurosurgical terminology is "glacial instability," and implies that it will need surgical correction at some date in the future.  The fact that the patient had X-rays in 2006 and 2008 that did not mention a defect of the pars does not mean that the fracture was not present.  He had personally managed many patients whose prior radiology report missed the fracture.  He concluded by stating that as he stated in his original consult in 2012, he thought his current condition of the pars defect (fracture) is acquired and directly due to some event during his military service and is therefore service connected.

The Board finds the opinions provided by Dr. W. to be highly probative for several reasons.  First of all, Dr. W. has taken into account the Veteran's lay statements and he has been treating the Veteran for several years so he is extremely familiar with the Veteran's condition.  Moreover, Dr. Wolter has made a well-reasoned opinion because he personally examined the Veteran and has studied the Veteran's x-rays and MRIs.  Lastly, after taking all of the evidence into account, Dr. W. has provided thoughtful and reasoned opinions as to why he believes the Veteran's condition had its onset in service and is related to service.  As such the Board has placed significant weight on the opinions provided by Dr. Wolter.  See Prejean, supra; Bloom, supra; Davidson, supra. 

In addition to the analysis provided by Dr. W., the Veteran attended a VA examination to determine the nature and etiology of his low back disability.  The Veteran reported at this examination that in 2005 he injured his back during a fall from a truck.  The Veteran also stated that he always had constant pain but when it got worse he then decided to seek treatment at VA.  In addition, the Veteran reported that he treats with pain medication and wears a brace.  Lastly, the Veteran stated that he has pain with walking, standing, bending and he has muscle spasms.  Following the examination, the examiner opined it is less likely than not that the single military incident caused his current back conditions.  The examiner stated the only back diagnosis prior to military service would be the pars defect, although without radiographic evidence, this would not be confirmed.  The examiner continued by stating that as previously explained, pars defect is congenital and typically presents as one complains of back pain, which is the case presented with the Veteran.  The examiner added that there would not be any increase in severity of symptoms during service as the onset of medical nexus and treatment occurred three years post service.  The examiner concluded by stating that there is not any complaints of increasing and continued pain during service, rather isolated complaints that would occur in the normal population.  Additionally, as stated previously, this type of presentation would illicit chronic and continued treatment, which did not begin until 2008.

The Board places little probative weight on this opinion because the examiner did not fully account for the Veteran's lay statements in which he reported low back since his deployment to Iraq in 2005.  In addition, this examiner resorted to speculation at times and focused the analysis on the absence of any treatment following the Veteran's deployment.  The examiner ignored the fact that the Veteran has consistently reported to medical staff that he has had low back pain since 2005 and that was supported in the record by his Post-Deployment Health Assessment taken in 2005.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that the VA examiner's opinion has little probative value as to the origins and etiology of the Veteran's current low back disability because the doctor did not provide a well-reasoned and thoughtful rationale to support the ultimate conclusion and at times resorted to speculation.  See Prejean, supra; Bloom, supra; Davidson, supra.  

In sum, the Board finds the lay statements provided by the Veteran and CSM J.H. to be highly probative as to the origin of the Veteran's current low back disability.  In addition, the Board also finds that the Veteran's 2005 Post Deployment Health Assessment and the Medical Evaluation Board report to be highly probative because the Veteran made the military aware that he suffered from low back pain before he separated from the service.  Lastly, the Board has reviewed the Veteran's post-service medical history and finds the most probative medical evidence contained in the record were the opinions provided by Dr. W.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  In reaching this conclusion, the Board would like to point out that it has not overlooked the opinion provided by the June 2015 VA examiner, but simply finds that Dr. W.'s analysis of the Veteran's condition is the most probative evidence available because it was well-reasoned, more detailed, and cited to the relevant evidence of record.  

Therefore, after careful consideration of the lay evidence, the Veteran's medical history, and the medical opinions available in this case, the Board finds that the evidence concerning the issue of entitlement to service connection for the Veteran's low back disability is at least in equipoise and as such, the Veteran's low back disorder, to include pars defects and DDD, are etiologically related to his active duty service.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  





ORDER

Entitlement to service connection for a low back disorder, to include pars defects and DDD, is granted 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


